                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                               Chapter 11

         DAVID’S BRIDAL, INC., et al.,1                       Case No. 18- 12635 (LSS)

                                              Debtors.        Jointly Administered

                                                              RE: Docket No. 12

                          NOTICE OF FILING OF PLAN SUPPLEMENT TO PROPOSED
                            JOINT PREPACKAGED PLAN OF REORGANIZATION
                             UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

                   PLEASE TAKE NOTICE OF THE FOLLOWING:

                   1.       On November 19, 2018, the above-captioned debtors and debtors in possession

         (collectively, the “Debtors”) filed the Proposed Joint Prepackaged Plan of Reorganization

         Under Chapter 11 of the Bankruptcy Code [Docket No. 12] (as may be amended, modified, or

         supplemented from time to time, the “Plan”) and the Disclosure Statement for Joint

         Prepackaged Chapter 11 Plan of Reorganization of David’s Bridal, Inc. and its Affiliated

         Debtors [Docket No. 13] (as may be amended, modified, or supplemented from time to time, the

         “Disclosure Statement”) with the United States Bankruptcy Court for the District of Delaware

         (the “Court”).

                   2.       On November 19, 2018, the Debtors filed the Debtors’ Motion for Entry of an

         Order (A) Scheduling Combined Hearing to Consider (I) Approval of Disclosure Statement,

         (II) Approval of Solicitation Procedures and Forms of Ballots, and (III) Confirmation of


         1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
                are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holding, Inc. (4567); and DB Midco, Inc.
                (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
                Pennsylvania 19428.

01:23955343.1
         Prepackaged Plan; (B) Establishing an Objection Deadline to Object to Disclosure Statement

         and Plan; (C) Approving the Form and Manner of Notice of Combined Hearing, Objection

         Deadline, and Notice of Commencement; (D) Approving Notice and Objection Procedures for

         the Assumption of Executory Contracts and Unexpired Leases; (E) Extending Time, and Upon

         Plan Confirmation, Waiving of Requirements to (I) Convene Section 341 Meeting, and (II) File

         Statements of Financial Affairs and Schedules of Assets and Liabilities; and (F) Granting

         Related Relief [Docket No. 11] (the “Motion”); and on November 20, 2018, after a hearing on

         the Motion, the Court entered the Order (A) Scheduling Combined Hearing to Consider

         (I) Approval of Disclosure Statement, (II) Approval of Solicitation Procedures and Forms of

         Ballots, and (III) Confirmation of Prepackaged Plan; (B) Establishing an Objection Deadline to

         Object to Disclosure Statement and Plan; (C) Approving the Form and Manner of Notice of

         Combined Hearing, Objection Deadline, and Notice of Commencement; (D) Approving Notice

         and Objection Procedures for the Assumption of Executory Contracts and Unexpired Leases;

         (E) Extending Time, and Upon Plan Confirmation, Waiving of Requirements to (I) Convene

         Section 341 Meeting, and (II) File Statements of Financial Affairs and Schedules of Assets and

         Liabilities; and (F) Granting Related Relief [Docket No. 95] (the “Solicitation Procedures

         Order”).

                   3.       In accordance with the Plan and the Disclosure Statement, and pursuant to the

         Solicitation Procedures Order, the Debtors hereby file the Plan Supplement.2 The following

         documents are included in the Plan Supplement, as each may be amended, modified or

         supplemented from time to time:


         2
                Unless otherwise defined, capitalized terms used herein have the meaning ascribed thereto in the Plan and the
                Disclosure Statement.

01:23955343.1




                                                                   2
                        Exhibit 1 – Exit ABL Facility Credit Agreement

                        Exhibit 2 – Priority Exit Facility Credit Agreement

                        Exhibit 3 – Takeback Term Loan Credit Agreement

                        Exhibit 4 – Amended Organizational Documents

                        Exhibit 5 – New Stockholders’ Agreement

                        Exhibit 6 – Warrant Agreement

                        Exhibit 7 – List of Retained Causes of Action

                        Exhibit 8 – Information Required to be Disclosed Under 1129(a)(5)

                4.      The forms of the documents contained in the Plan Supplement are integral to, and

         are considered part of, the Plan. If the Plan is confirmed, the documents contained in the Plan

         Supplement will be approved by the Court pursuant to the Confirmation Order.

                5.      Certain documents and designations, or portions thereof, contained in the Plan

         Supplement may remain subject to continuing negotiations among the Debtors and interested

         parties with respect thereto and modification as a result of such negotiations. The Debtors,

         subject to the terms and conditions of the Restructuring Support Agreement, reserve all rights to

         alter, amend, update, modify, or supplement any document in the Plan Supplement, or add

         additional documents to the Plan Supplement, at any time before the Effective Date of the Plan,

         or any such other date as may be permitted by the Plan or by order of the Court; provided, that if

         any document in the Plan Supplement is altered, amended, modified or supplemented in any

         material respect prior to the hearing to consider confirmation of the Plan, the Debtors will file a

         blackline of such document with the Court. The Debtors intend to file a further supplement to

         the Plan Supplement containing updated versions of the documents filed as exhibits hereto to the



01:23955343.1




                                                         3
         extent any such exhibits are modified, and any additional documents referenced in or

         contemplated by the Plan, on or before the Confirmation Hearing.

                6.     The Confirmation Hearing is scheduled for January 4, 2019, at 1:30 p.m. (ET)

         or as soon thereafter as counsel may be heard. Please be advised that the Confirmation Hearing

         may be continued from time to time by the Court without further notice.

                7.     Any objections to the Disclosure Statement, the Solicitation Procedures, and/or

         confirmation of the Plan must: (a) be in writing; (b) state the name and address of the objecting

         party and the amount and nature of the claim or interest of such party; (c) state the legal and

         factual basis for and nature of any objection; (d) conform to the Federal Rules of Bankruptcy

         Procedure and the Local Rules of Bankruptcy Practice and Procedure of the United States

         Bankruptcy Court for the District of Delaware; and (e) be filed with the Bankruptcy Court,

         together with proof of service, and served on the following parties so as to be received by

         no later than December 21, 2018, at 5:00 p.m. (prevailing Eastern Time):

                       a.      the Debtors, c/o David’s Bridal, Inc., 1001 Washington Street,
                               Conshohocken, PA 19428, Attn: Lori Cochran Kinkade;

                       b.      the Office of the United States Trustee for the District of Delaware (the
                               “U.S. Trustee”), 844 King Street, Suite 2207, Lockbox 35, Wilmington,
                               DE 19801, Attn: Timothy Fox (Timothy.Fox@usdoj.gov);

                       c.      proposed counsel to the Debtors, (i) Debevoise & Plimpton LLP, 919
                               Third Avenue, New York, NY 10022, Attn: M. Natasha Labovitz
                               (nlabovitz@debevoise.com) and (ii) Young Conaway Stargatt & Taylor
                               LLP, Rodney Square, 1000 North King Street, Wilmington, DE 19801,
                               Attn: Edmon Morton (emorton@ycst.com);

                       d.      counsel to the agent for the proposed debtor-in-possession lenders, (i)
                               Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, NY 10178,
                               Attn: Glenn Siegel (glenn.siegel@morganlewis.com) and (ii) Morgan,
                               Lewis & Bockius LLP, One Federal Street, Boston, MA 02110, Attn:
                               Matthew Furlong (matthew.furlong@morganlewis.com);


01:23955343.1




                                                        4
                          e.    counsel to the ad hoc term lender group, Jones Day, 250 Vesey Street,
                                New      York,    NY      10281,     Attn:   Scott   J.    Greenberg
                                (sgreenberg@jonesday.com)        and       Michael      J.    Cohen
                                (mcohen@jonesday.com);

                          f.    counsel to Oaktree Capital Management, L.P., Paul, Weiss, Rifkind,
                                Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, NY
                                10019, Attn: Alan Kornberg (akornberg@paulweiss.com) and John T.
                                Weber (jweber@paulweiss.com);

                          g.    counsel to the Supporting Sponsors, Cole Schotz P.C., 500 Delaware
                                venue, Suite 1410, Wilmington, DE 19801, Attn: Norman L. Pernick
                                (npernick@coleschotz.com)         and         Kate         Stickles
                                (kstickles@coleschotz.com); and

                          h.    counsel to Solace Capital Partners, L.P., (i) Fried, Frank, Harris, Shriver &
                                Jacobson LLP, One New York Plaza, New York, NY 10004, Attn: Brad
                                Eric Scheler (brad.scheler@friedfrank.com) and Peter B. Siroka
                                (peter.siroka@friedfrank.com) and (ii) Morris, Nichols, Arsht & Tunnell
                                LLP, 1201 N Market St. #1800, Wilmington, DE 19801, Attn: Derek C.
                                Abbott (dabbott@mnat.com).

                   8.     The exhibits contained in this Plan Supplement may be viewed and obtained

         (a) free of charge, by (i) accessing such documents and information online at the website

         maintained by the Debtors’ voting agent, Donlin, Recano & Company, Inc. (the “Voting

         Agent”), at www.donlinrecano.com/davidsbridal, or (ii) contacting the Voting Agent by

         telephone at (877) 842-1616 or by email at dbinfo@donlinrecano.com, or (b) for a fee by

         accessing the Court’s website at www.deb.uscourts.gov. Please note that a PACER password

         and login are needed to access documents on the Court’s website.

                        ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION,

                 AND INJUNCTION PROVISIONS, AND SECTION 10.6(b) CONTAINS A THIRD-

                PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE

           PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.



01:23955343.1




                                                          5
          THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.

         IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN

                OR ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO OBTAIN

                  ADDITIONAL INFORMATION, CONTACT THE VOTING AGENT.



                             [Remainder of page intentionally left blank.]




01:23955343.1




                                                  6
         Dated:   December 11, 2018      /s/ Tara C. Pakrouh
                  Wilmington, Delaware   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         Robert S. Brady (No. 2847)
                                         Edmon L. Morton (No. 3856)
                                         Jaime Luton Chapman (No. 4936)
                                         Tara C. Pakrouh (No. 6192)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Tel: (302) 571-6600
                                         Fax: (302) 571-1253
                                         Email: rbrady@ycst.com
                                                 emorton@ycst.com
                                                 jchapman@ycst.com
                                                 tpakrouh@ycst.com
                                         -and-
                                         DEBEVOISE & PLIMPTON LLP
                                         M. Natasha Labovitz (admitted pro hac vice)
                                         Nick S. Kaluk, III (admitted pro hac vice)
                                         Daniel E. Stroik (admitted pro hac vice)
                                         919 Third Avenue
                                         New York, New York 10022
                                         Tel: (212) 909-6000
                                         Fax: (212) 909-6836
                                         Email: nlabovitz@debevoise.com
                                                nskaluk@debevoise.com
                                                destroik@debevoise.com
                                         -and-
                                         DEBEVOISE & PLIMPTON LLP
                                         Craig A. Bruens (admitted pro hac vice)
                                         801 Pennsylvania Avenue N.W.
                                         Washington, D.C. 20004
                                         Tel: (202) 383-8000
                                         Fax: (202) 383-8118
                                         Email: cabruens@debevoise.com

                                         Proposed Co-Counsel for the Debtors and Debtors in
                                         Possession




01:23955343.1




                                                 7
